DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the bearing clamping screw" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "in particular" at Line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rebholz (US 10213843) in view of Wright (US 2522330).
Regarding claim 1, Rebholz discloses a stop for a rotating drilling, milling or countersinking tool. The stop comprises a stop sleeve 16 which is coupled to a radial roller bearing 46 so as to rotate freely about the tool. An outer bearing bush 18 of the radial roller bearing is attached to the stop sleeve and an inner bearing bush 20 of the radial roller bearing is attached to a shank sleeve 22 which can be attached to a tool shank 28 of the tool. An additional bearing 14 is provided, nested between the stop sleeve and shank sleeve, however Rebholz does not disclose this bearing as being an axial bearing (i.e. a bearing with the races above and below the balls, supporting load in an axial direction).
However, Wright discloses that it is known in the art to provide axial bearings 11/12 between stop sleeves 13 and shank sleeves 5 of drilling, milling or countersinking tools (see Fig. 1) and that axial and radial bearings (i.e. ‘other types of bearings’ at Col. 3, Lines 7-9) are suitably interchangeable.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to simply substitute one of the bearings of Rebholz (e.g. bearing 14) with an axial bearing, a known alternative as taught by Wright, to further and additionally support and maintain alignment/positioning (Col. 4, Lines 9-22) of the stop sleeve with respect to the shank sleeve. As taught by Wright, this axial bearing would have a housing washer 12 supported on the stop sleeve and a wave washer 11 supported on the shank sleeve to maintain alignment between the two, while still allowing rotation relative to each other. See MPEP §2143 I B.
Regarding claims 2 and 3, Rebholz discloses the axial bearing of the modified tool of claim 1 (i.e. the bearing 14 being replaced with the axial bearing) being axially 
Regarding claim 4, Rebholz discloses a bearing clamping screw 58 being arranged on a bearing clamping thread 60 of the shank sleeve, wherein the two rolling bearings 14/46 are arranged in such a way that both rolling bearings can be clamped jointly by an adjustment of the bearing clamping screw.
Regarding claim 5, Rebholz discloses the stop sleeve having an axially acting clamping surface (outer surface of 36) for the housing washer, and a bearing clamping screw 58 has an axially acting clamping surface for the wave washer, wherein both clamping surfaces face one another (see e.g. Figs. 6b & 6c).
Regarding claim 6, Rebholz discloses the stop sleeve having an axially acting clamping surface (outer surface of 36) for the outer bearing bush 18, and the shank sleeve has an axially acting clamping surface 24 for the inner bearing bush 20, wherein both clamping surfaces face one another (see e.g. Figs. 6b & 6c).
Regarding claims 7 and 8, Rebholz discloses the outer bearing bush being adhered to the stop sleeve and the inner bearing bush being adhered to the shank sleeve (Col. 6, Line 66 – Col. 7, Line 4).
Regarding claim 9, Rebholz discloses a drilling, milling or countersinking tool comprising a tool shank 28 wherein a stop according to the modified stop of claim 1 can be attached to the tool shank.
Regarding claim 10, Rebholz discloses the shank sleeve being adhered, pressed or clamped onto the tool shank (Col. 6, Lines 61-66).
Regarding claim 11, Rebholz discloses the tool shank comprising an adjusting thread 26 onto which the shank sleeve and a locking nut designed for counter-locking the shank sleeve is screwed (Col. 7, Lines 37-63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.